                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 ABILIO JOSUE CHICAS GUEVARA,                   )
      Plaintiff,                                )
                                                )
                 V-                             )           Civil No. l:19-cv-110
                                                )
 KIMBERLY ZANOTTI,                              )
          Washington Field Office Director,     )
          United States Citizenship &           )
         Immigration Services,                  )
          Defendant.                            )

                                 MEMORANDUM OPINION


         In this declaratory judgment and mandamus immigration case, the parties do not dispute

any substantive agency decision resolving plaintiffs application for adjustment ofstatus to that of

permanent resident because no such decision has yet been made. Instead, the parties here dispute

which entity should make that decision—United States Citizenship & Immigrations Services

("USCIS")at the Department of Homeland Security or the Immigration Court at the Department

ofJustice. Although the parties' essential dispute is over which entity is the proper decisionmaker,

the manner in which that issue is presented in this case is complicated by the remedies plaintiff

seeks.


         On June 21, 2018, USCIS issued plaintiff a notice advising him that USCIS had

administratively closed its proceedings on plaintiffs application for adjustment of status on the

ground that USCIS lacked jurisdiction to grant or deny plaintiffs application. In support of its

decision, USCIS explained in the notice that the Immigration Court was vested with exclusive

jurisdiction to adjudicate plaintiffs adjustment application pursuant to 8 C.F.R. § 1245.2(a)(l)(i)

because plaintiff(i) was a respondent in a removal proceeding and (ii) was not an arriving alien.

Rather than pursuing substantive review of USCIS's decision, plaintiff brought the instant action

                                                 1
